      Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Shakira Harris,                             )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
LTD Financial Services, L.P.,               )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
       Defendant.                           )
                                            )



                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and for violations of the Georgia Fair Business

Practices Act (GFBPA), O.C.G.A. 10-1-390 et seq.

                                       PARTIES

      1.     Plaintiff, Shakira Harris, is a natural person who resides in Gwinnett

County, Georgia.




                                        1
      Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 2 of 10




      2.     Defendant, LTD Financial Services, L.P., is a limited liability

partnership formed under the laws of the State of Texas and registered to do business

in Georgia. Defendant may be served with process via its registered agent, C T

Corporation System, 289 S. Culver Street, Lawrenceville, GA 30046.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental jurisdiction

over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

the Defendant maintains a registered agent in Gwinnett County which is in the

Atlanta Division.




                                         2
      Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 3 of 10




                           FACTUAL ALLEGATIONS

      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of

credit card and is therefore, a “consumer”, as that term is defined by 15 U.S.C. §

1692a(3).

      8.     Defendant is a collection agency that focuses on the collection of

consumer debt.

      9.     Defendant regularly collects, or attempts to collect, directly or

indirectly, debts owed or due, or asserted to be owed or due, to a third party.

      10.    Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    Plaintiff was attempting to get her financial affairs in order and

attempted to contact her creditors in order to create a financial plan to get out of debt

and increase her credit score.

      13.    In August of 2020, Plaintiff and Defendant spoke on the telephone.

      14.    During the phone call, Plaintiff advised Defendant that she could not

receive phone calls between 8:30 a.m. and 5:00 p.m. because she was at work and

was not allowed to receive phone calls or she could lose her job.

                                           3
         Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 4 of 10




        15.   Plaintiff did not seek to bar the Defendant from calling her at any hour

otherwise permitted by law; for example, between 5:00 p.m. and 9:00 p.m.

        16.   Defendant’s representative acknowledged her request.

        17.   Yet, Defendant called Plaintiff twice during work hours on October 21,

2020.

        18.   Defendant’s actions caused Plaintiff anxiety and worry that she would

lose her job for receiving phone calls while she was at work.

        19.   Defendant took time out of her day to seek the advice of counsel

regarding the Defendant’s collection attempts.

                                INJURIES-IN-FACT

        20.   The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

        21.   An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which




                                           4
      Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 5 of 10




creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      22.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      23.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      24.    Defendant’s acts and omissions caused particularized harm to the

Plaintiff in that she was suffered worry and anxiety that she was going to suffer

repercussions from her employer for receiving calls at work, and also that she took

time to discuss this debt with counsel in response to the calls.

      25.    Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing

                                     DAMAGES

      26.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

                                            5
       Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 6 of 10




       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry due to concerns that she might be fired for

receiving phone calls while at work.

                              CAUSES OF ACTION

                                       COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                              15 U.S.C. § 1692 et seq.

       27.   Plaintiff incorporates by reference paragraphs 1 through 26 as though

fully stated herein.

Violations of 15 U.SC. § 1692c and subparts

       28.   A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

jurisdiction, communicate with a consumer in connection with the collection of any

debt at any unusual time or place or a time or place known or which should be known

to be inconvenient to the consumer or at the consumer’s place of employment if the

debt collector knows or has reason to know that the consumer’s employer prohibits

the consumer from receiving such communication.

                                          6
      Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 7 of 10




      29.    Defendant had direct and actual knowledge that the Plaintiff was at

work during the hours which Defendant called Plaintiff.

      30.    Defendant’s call(s) as described herein violated 15 U.S.C. §

1692c(a)(1) and 1692c(a)(3).

Violations of 15 U.SC. § 1692d and subparts

      34.    Defendant’s phone calls to Plaintiff during hours which Defendant

knew Plaintiff could not receive phone calls were intended to harass, abuse,

embarrass, and intimidate the Plaintiff.

      35.    Defendant’s conduct violated 15 U.S.C. § 1692d.

      31.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      32.    Plaintiff incorporates by reference paragraphs 1 through 31 as though

fully stated herein.




                                           7
      Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 8 of 10




      33.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      34.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      35.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      36.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      37.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      38.    Defendant’s conduct has implications for the consuming public in

general.

      39.    Defendant’s conduct negatively impacts the consumer marketplace.

      40.    Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA




                                           8
       Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 9 of 10




constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

       41.     Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

       42.     As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

       43.     As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

       44.     As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

       45.     Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                       TRIAL BY JURY

       46.     Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

                                             9
      Case 1:20-cv-04654-AT-WEJ Document 1 Filed 11/13/20 Page 10 of 10




a.)   Plaintiff’s actual damages;

b.)   Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)   Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k ;

d.)   General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

      & (c);

e.)   Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

      and

f.)   Such other and further relief as may be just and proper.

      Respectfully submitted this 10th day of November, 2020.


                                     BERRY & ASSOCIATES
                                      /s/ Matthew T. Berry
                                      Matthew T. Berry
                                      Georgia Bar No.: 055663
                                      matt@mattberry.com
                                      2751 Buford Highway, Suite 600
                                      Atlanta, GA 30324
                                      Ph. (404) 235-3300
                                      Fax (404) 235-3333

                                      /s/ Chris Armor
                                      Christopher N. Armor
                                      Georgia Bar No. 614061
                                      P.O. Box 451328
                                      Atlanta, GA 31145
                                      Phone 470-990-2568
                                      Fax 404-592-6102
                                      chris.armor@armorlaw.com
                                      Plaintiff’s Attorneys
                                        10
